Citation Nr: 9925125	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  97-29 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a bilateral disability 
of the arms.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1973 to June 1976, 
and from August 1977 to July 1981.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's notice of disagreement was 
received in June 1997.  A statement of the case was mailed to 
the veteran in September 1997.  The veteran's substantive 
appeal was received in October 1997.  


REMAND

At the outset, the Board notes that the veteran submitted 
medical treatise information with his substantive appeal.  
Neither the veteran nor his representative waived initial 
review of this evidence by the RO.  According to 38 C.F.R. 
§ 20.1304(c), any pertinent evidence submitted by the veteran 
which is accepted by the Board under the provisions of this 
section, as well as any such evidence referred to the Board 
by the originating agency under § 19.37(b), must be referred 
to the agency of original jurisdiction for review and 
preparation of a supplemental statement of the case unless 
this procedural right is waived by the veteran (or his 
representative) or unless the Board determines that the 
benefit, or benefits, to which the evidence relates may be 
allowed on appeal without such referral.  Such waiver must be 
in writing or, if a hearing on appeal is conducted, formally 
entered on the record orally at the time of the hearing.  As 
noted, the veteran has not waived his procedural right of 
initial review of the additional evidence in writing.  As 
such, the Board must refer this evidence back to the RO for 
the preparation of a supplemental statement of the case.  

However, prior to the preparation of a supplemental statement 
of the case, the disability for which service connection is 
sought must be clarified.  

In June 1995, the veteran raised the issue of entitlement to 
service connection for bilateral bursitis of the arms.  In 
April 1996, the veteran indicated that he was seeking 
tendonitis, bursitis, and arthritis of the shoulders.  It is 
unclear whether this correspondence was intended to clarify 
the issue or to include a new issue.  In a May 1997 rating 
decision, service connection for bursitis/tendonitis of both 
arms was denied as not well-grounded.  In that decision, the 
RO indicated that the service medical records were negative 
for any diagnosis of bursitis/tendonitis during service.  It 
appears to the Board that the RO only considered disability 
of either arm, disability of either shoulder was apparently 
not considered in that the RO did not mention disability to 
either shoulder.  In his notice of disagreement, substantive 
appeal, and other correspondence of record, the veteran 
points out that he was treated for a shoulder joint injury 
during service and shoulder pain during service.  

A review of the service medical records shows that in July 
1973, the veteran complained of an intermittent burning type 
pain in his right shoulder, described as "pins and needles," 
which had commenced while he was on the rifle range.  On 
examination, he reported vague pain in the right upper 
trapezius after heavy lifting.  There was no evidence of a 
"lump" noted, and range of motion and strength were normal.  
The diagnosis was mild upper trapezius (muscle) strain, and 
he was told to apply heat locally at home.  Service medical 
records further reflect that in June 1978, the veteran 
complained of pain in the left shoulder which was felt to be 
due to muscle strain.  

As noted, it appears that the RO only considered whether 
service connection was warranted for a bilateral arm 
disability.  It does not appear that service connection for a 
bilateral shoulder disability was considered in light of the 
RO's failure to mention the service medical records which 
noted treatment for shoulder complaints and since the RO 
characterized the alleged disability as a bilateral arm 
disability.  The Board notes that it further appears that the 
veteran is only seeking service connection for a bilateral 
shoulder disability.  However, the veteran has not withdrawn 
service connection for a bilateral arm disability.  In light 
of the foregoing, the RO should initially ascertain if the 
veteran is withdrawing his claim of service connection for a 
bilateral arm disability.  If he is not withdrawing that 
claim, the Board points out that service connection for a 
right arm disability was denied in a final March 1995 Board 
decision.  As such, that portion of the issue on appeal (not 
the left arm issue) must be considered on a new and material 
basis.  In any event, the RO should address the issue of 
service connection for a bilateral shoulder disability.  The 
Board notes that the veteran's representative has requested 
that the veteran be afforded a VA examination with regard to 
his claim for service connection for a bilateral shoulder 
disability.  However, the Board notes that the RO must 
initially determine if a well-grounded claim has been 
submitted.  

1.  The RO should initially ascertain if 
the veteran is withdrawing his claim of 
service connection for a bilateral arm 
disability.  If he is not withdrawing 
that claim, the RO should consider if new 
and material evidence has been submitted 
to reopen the claim of service connection 
for a right arm disability, in light of 
all of the evidence of record to include 
the medical treatise evidence.  In 
addition, the RO should review whether 
service connection for a left arm 
disability is warranted in light of all 
of the evidence of record to include the 
medical treatise evidence.  If any action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of all of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

2.  The RO should review the veteran's 
claim for entitlement to service 
connection for a bilateral shoulder 
disability to include tendonitis, 
bursitis, and arthritis of the shoulders.  
If that claim is not resolved to his 
satisfaction, the veteran and his 
representative should so be advised.  If 
the veteran files a timely notice of 
disagreement, he and his representative 
should be provided with a statement of 
the case as required by 38 
U.S.C.A. § 7105(d) (West 1991) as to this 
issue.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




